DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: line 3 of the claim reads “based one or more measurements of the user”. The examiner believes the claim is meant to read “based on one or more measurements of the user” and will examine the claim assuming this interpretation.  
Claim 5 is objected to because of the following informalities: lines 1-2 of the claim read “…wherein the adjusting the one or more model parameters does not find matching waveforms…” .The examiner assumes there is a missing word, and that the invention is not designed specifically not to find a match; the examiner will read the claim, for the purpose of examination, as if it reads “…wherein, when [[the]] adjusting the one or more model parameters does not find matching waveforms…” or “…wherein, if [[the]] adjusting the one or more model parameters does not find matching waveforms…”
Appropriate correction is required.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-5, drawn to a method of collecting data for a computational cardiology model, classified in	A61B 5/7264.
II. Claims 6-11, drawn to a database system for processing heartbeat waveforms, classified in A61B 5/35.
III. Claims 12-15, drawn to an apparatus for collecting acoustic waveforms, classified in A61B 5/02438.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as a wearable sensor for respiration rather than heartbeat, and subcombination II has a separate utility such as analyzing EKG waveforms.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The differing fields of use of the three inventions necessitate significantly different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Helen Mao on 8/4/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 1, it is not clear from the Specification how an MRI image, CT scan image, or blood test results of the user can be combined with a health waveform input such that a comparison may be made and a model modified. The Specification does not discuss steps for transforming an image into a model with a waveform, nor do the claims discuss how this step may be accomplished. It is not clear how a waveform may be derived from an MRI or CT scan and it is unclear how a waveform may be predicted based on these scans. It is unclear how a predicted waveform may be deemed to be mismatched, and to be mismatched to an extent that it cannot be adjusted to match the received waveform. None of these procedures are detailed in the Specification or in the Claims.
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without discussing how to translate a CT scan image, an MRI image, or a blood test result into a form that may be compared with a waveform, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The broad declaration of looking at cardiac movement with an MRI, and comparing this movement to a waveform, is unclear, and how this comparison may be 
Claims 2-5 are rejected as indefinite for dependence on indefinite claim 1, and they fail to remedy the indefinite subject matter identified in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a step of how to transform a signal such as a CT scan image, an MRI image, or a blood test result into something that can be compared to a health waveform. It is not clear how a waveform may be derived from an MRI or CT scan and it is unclear how a waveform may be predicted based on these scans. It is unclear how a predicted waveform may be .
Claims 2-5 are rejected as indefinite for dependence on indefinite claim 1, and they fail to remedy the indefinite subject matter identified in claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of analyzing physiological measurements of a user. This judicial exception is not integrated into a practical application because the procedure (storing a model of a user based on a paper file with template waveforms on it, collecting health waveform inputs in the form of more paper files, measuring the difference between the two paper waveforms to determining the differences, and writing up a report based on that comparison of differences). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not claim that a computer is carrying out these computations, outputting the report, or applying a therapy based on these computations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Tran (US Patent Application Publication 2012/0095352), hereinafter Tran.
Regarding claim 1, Shusterman teaches a method comprising: establishing a computational cardiology model for a user (Shusterman, ¶[0005-0006]; ¶[0049] constructing a model) based on one or more measurements of the user, comprising a CT scan image, a magnetic resonance imaging (MRI) image, blood test results and blood pressures (Shusterman, ¶[0006], blood pressures are used, ¶[0092]); storing the computational cardiology model of the user (Shusterman, ¶[0090], storage; also, the model must inherently be stored otherwise it cannot be used and adjusted), wherein the computational cardiology model is associated with one or more model parameters (Shusterman, ¶[0009], ¶[0018], model parameters); collecting health waveform inputs from the user (Shusterman, ¶[0050], sensors measuring various waveforms from the patient); adjusting the one or more model parameters such that one or more waveforms based on the computational cardiology model of the user matches the collected health waveform inputs (Shusterman, ¶[0031-32], adjusting parameters and individual thresholds; ¶[0040], adjusting model parameters to compare with waveforms and identify disease; ¶[0062], ¶[0090] adjusting model parameters to identify patterns). Shusterman teaches comparing waveforms with adjusted parameters (Shusterman, ¶[0066-7], comparing waveforms from various signals), and that the system may have “dynamical report” and serial comparison of a patient’s data (Shusterman, ¶[0072-73]), but Shusterman does not explicitly teach generating a comparison report based on this 
Regarding claim 2, Shusterman teaches that the health waveform inputs are acoust ic heartbeat waveform inputs (Shusterman, the inputs used for the model may include acoustic inputs, ¶[0050], ¶[0092]) collected by a wearable local device attached to the user (Shusterman, ¶[0051], the data may be collected by a wearable local device attached to the user in a variety of embodiments). Shusterman does not expressly teach that the data is continuously collected. However, Shusterman teaches that the method and system can be used for event-monitoring, bedside monitoring, and ambulatory monitoring with alarms, which makes it obvious to one having ordinary skill in the art that data must be collected continuously, to monitor events. Shusterman further does not expressly teach that the only waveform inputs collected and analyzed are acoustic heartbeat waveform inputs. However, Shusterman teaches that the device may be wearable (Shusterman, ¶[0051]), and Tran teaches a health state assessment system based on a wearable device (Tran, Abstract, wearable sensor) that uses acoustic heartbeat waveform inputs (Tran, ¶[0228], ¶[0325]) to assess the user’s health through an analysis process (Tran, ¶[0364-0365]). It would have been obvious to one having ordinary skill in the art to modify Shusterman’s invention with Tran’s teachings because Shusterman teaches many different embodiments of data collection, and through the combination, the physical structure used by Tran may be 
Regarding claim 4, Shusterman does not specifically teach that the comparison report indicates a trend. Tran teaches a comparison report that indicates a trend of a healthy direction or an unhealthy direction (Tran, ¶[0017]). It would have been obvious to one having ordinary skill in the art to generate a comparison report indicating a trend in a healthy or unhealthy direction in order to help the physician decide whether to begin, modify, or discontinue treatment for a cardiac condition.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Tran, further in view of Shertukde (US Patent Application Publication 2007/0049837), hereinafter Shertukde.
Regarding claim 3, the modified Shusterman invention does not expressly teach receiving sound from different directions with the wearable local device. However, multidirectional acoustic sensors are well-known in the art, as demonstrated by Shertudke, as a method of reducing noise in the acoustic signal, through recording the signal from multiple angles. Shertudke teaches the use of a plurality of acoustic sensors to determine portions of a heartbeat (Shertudke, Fig. 6, sensors 510, ¶[0060], ¶[0090], acoustic sensors to identify portions of a heartbeat, ¶[0079-0080], noise reduction of the acoustic sensors); since the sensors are on different portions of the chest, by definition, they receive sound from different directions. It would have been obvious to one having ordinary skill in the art to incorporate multiple acoustic sensors in order to reduce the noise in the combined signal for processing.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Tran, further in view of Clifford et al. (US Patent Application Publication 2007/0260151), hereinafter Clifford.
Regarding claim 5, the modified Shusterman invention teaches collection of more and more data and teaches adjusting model parameters, as explained in the rejections of the parent claims. The modified Shusterman invention does not teach including a new set of examination results when waveforms do not match. Clifford teaches that adjusting the one or more model parameters does not find matching waveforms, further comprising: recalibrating the computational cardiology model using a new set of examination results include at least one of a CT scan image, a magnetic resonance imaging (MRI) image, blood test results and blood pressures (Clifford, ¶[0030], ¶[0061], ¶[0067]). It would have been obvious to one having ordinary skill in the art to recalibrate the computational cardiology model using a new set of examination results if the waveforms do not match, because the old model may no longer be an accurate representation of the applicant’s physical processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792